 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 JAMIEN WASHINGTON,                              Case No. 1:18-cv-0513-DAD-JLT (PC)

12                  Plaintiff,                     FINDINGS AND RECOMMENDATION TO
                                                   DENY PLAINTIFF’S MOTION FOR
13                  v.                             INJUNCTIVE RELIEF
14 M. SEXTON, et al.,
                                                   (Doc. 20)
15                  Defendants.
                                                   FOURTEEN-DAY DEADLINE
16

17         Plaintiff has filed a motion for injunctive relief concerning the conduct of non-party
18 Correctional Officer Alford, whom plaintiff accuses of harassing him for having filed this lawsuit

19 against a friend. (Doc. 20.) Citing security concerns, plaintiff seeks an order transferring him to

20 another yard within the same institution or transferring him to another institution entirely.

21         As noted, plaintiff’s motion is premised on the conduct of an individual not named in this
22 action. Insofar as plaintiff seeks an order directing Officer Alford to stop harassing plaintiff, this

23 Court is unable to issue an order against individuals who are not parties to a suit pending before it.

24 See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Additionally, the

25 relief that plaintiff seeks is unrelated to the claims in this case, which are premised on an assault

26 that occurred on March 22, 2017. The Court cannot issue an order addressing claims not before it.
27 Price v. City of Stockton, 390 F.3d 1105, 1117 (9th Cir. 2004).

28

                                                     1
 1        Accordingly, the Court RECOMMENDS that plaintiff’s motion for injunctive relief be
 2 DENIED.

 3        These findings and recommendations are submitted to the United States District Judge
 4 assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after

 5 being served with these findings and recommendations, any party may file written objections with

 6 the court and serve a copy on all parties. Such a document should be captioned “Objections to

 7 Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be filed

 8 and served within fourteen days after service of the objections. The parties are advised that failure

 9 to file objections within the specified time may waive the right to appeal the District Court’s order.

10 Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11
     IT IS SO ORDERED.
12

13     Dated:    September 24, 2019                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
